08/31/2021

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0005
                                                                          — 1
                                       PR 21-0005

                                                                          AUG 3 1 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Suprema Court
                                                                         State of Montana
 IN RE THE MOTION OF JOSEPH A.
 CRONE FOR ADMISSION TO THE BAR                                       ORDER
 OF THE STATE OF MONTANA




       Joseph A. Crone has filed a motion for adrnission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Crone has provided the necessary docurnentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Joseph A. Crone may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in rnay be rnade by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED thisZi       day of August, 2021.




                                                       (XC
             ,z
    L.,4   ,./f ..4t.iit#
                      5:    '




             Justices




2